Per Curiam.
The duty of an engineer when crossing public highways in rural districts is to exercise ordinary and reasonable care, so far as the public are concerned, in view of the danger involved, to keep a lookout for such crossings *637to avoid collision with and injury to objects, vehicles and persons using them. (2 Thomp. Neg. § 1592; Morris v. Lake Shore & M. S. Railway Co., 148 N. Y. 182, 185; Doll v. Lehigh Valley R. R. Co., 52 App. Div. 575; Doyle v. Penn. R. R. Co., 139 N. Y. 637; Harty v. Central R. R. Co: of N. J., 42 id. 468, 472; Chrystal v. Troy & Boston R. R. Co., 105 id. 164, 169; Spooner v. D., L. & W. R. R. Co., 115 id. 22, 33; Barry v. N. Y. C. & H. R. R. R. Co., 92 id. 289, 294.) Under the facts of the case, it was a question for the jury to say whether defendant’s engineer performed his duty in accordance with the law and that it was error to dismiss the complaint. The order and judgment should be reversed and a new trial granted. Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Judgment and order reversed on the law and facts and new trial granted, with costs to the appellant to abide the event.